Per Curiam:
Plaintiff, a grain trimmer, not in defendant’s employ, had been shoveling bulk grain into the elevator buckets that were taking cargo from defendant’s grain boat to load a larger vessel. When the grain was all discharged he had to come out by a ladder put down the hatch. Such ladder had to be securely lashed at the hatch coaming to guard against its foot sliding on the ceiling worn smooth and slippery by the friction of bulk grain which the boat habitually carried. Although defendant’s boat captain testified that the line was strong enough to hang five men, such a cotton line of less than a half inch diameter, exposed on the deck to the weather in and about New York harbor from May to December, was clearly inadequate for such a lashing. As plaintiff came up this ladder following other grain trimmers, he had no cause to test this lashing or to doubt that the ladder had been made fast. The lashing broke, letting the ladder fall, causing plaintiff severe injuries for which this suit is brought. The issues of defendant’s want of care, and of plaintiff’s failure to observe the inadequacy of this lashing, were submitted to the jury in a charge free from exception. Plaintiff’s verdict is not excessive, and the judgment thereon and order should be affirmed, with costs. Present — Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ. Judgment and order unanimously affirmed, with costs.